      Case 1:20-cv-02044-DLC Document 40 Filed 08/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               20cv2044(DLC)
JAMES NORALES,                         :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
DETECTIVE WILFREDO ACEVEDO (N.Y.P.D.) :
SHIELD #6499; DETECTIVE KENNETH        :
FAULKNER (N.Y.P.D.) SHIELD #4612;      :
ASSISTANT DISTRICT ATTORNEY REBECCA    :
DUNNAN; JOHN/JANE DOE POLICE OFFICERS :
AND PROSECUTORS #1-10 (THE NAME(S)     :
JOHN/JANE DOE BEING FICTITIOUS AS THE :
REAL NAME(S) ARE PRESENTLY UNKNOWN),   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On August 6, 2020, defendant Rebecca Dunnan moved to

dismiss the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.

On August 10, an Order issued stating that a schedule on the

briefing of Dunnan’s motion to dismiss would be set once

defendants Wilfredo Acevedo and Kenneth Faulkner responded to

the complaint.   On August 20, Acevedo and Faulkner filed a

motion to dismiss the complaint pursuant to Rule 12(b)(6), Fed.

R. Civ. P.   Under Rule 15(a)(1)(B), Fed. R. Civ. P., a plaintiff

has 21 days after the service of a motion under Rule 12(b) to

amend the complaint once as a matter of course.        Accordingly, it

is hereby

     ORDERED that plaintiff shall file any amended complaint by

September 11, 2020.    It is unlikely that plaintiff will have a
         Case 1:20-cv-02044-DLC Document 40 Filed 08/21/20 Page 2 of 2


further opportunity to amend.

     IT IS FURTHER ORDERED that if no amended complaint is

filed, plaintiff shall file any opposition to the motions to

dismiss by September 11, 2020.        All of the defendants’ replies,

if any, shall be filed by September 25.

     IT IS FURTHER ORDERED that the initial pretrial conference

scheduled for August 28, 2020 is adjourned sine die.


Dated:       New York, New York
             August 21, 2020

                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      2
